                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JEFFREY LONG,                              )
                                           )
      Plaintiff,                           )
                                           )
VS.                                        )          No. 18-1190-JDT-cgc
                                           )
TONYA FISCHER, ET AL.,                     )
                                           )
      Defendants.                          )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


      On September 28, 2018, Plaintiff Jeffrey Long, who is incarcerated at the

Haywood County Jail (Jail) in Brownsville, Tennessee, filed a pro se civil complaint.

(ECF No. 1.) After Plaintiff filed the appropriate documentation, the Court issued an

order on October 17, 2018, granting leave to proceed in forma pauperis and assessing the

civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 5.) The Clerk shall record the Defendants as Captain Tonya

Fischer, the Jail Administrator; Roland Reid, General Sessions Judge for Haywood

County; and Haywood County.

      Long’s complaint is not entirely clear, but he states that in 2017 he was sentenced

to 11 months and 29 days for a misdemeanor conviction. He did five months “day for

day” and did not receive his good time at 75 percent, referring to Tennessee Code
Annotated § 40-35-302. In 2018 he was arrested on a violation and states he is now

being made to serve his full sentence of 11 months and 29 days at 100 percent, which he

alleges is illegal. He states he has brought this to the Defendants’ attention several times.

Long also alleges he has been refused bond for more than a month on a new charge of

drug possession even though he is only serving a violation for shoplifting. (ECF No. 1 at

2.) He seeks monetary damages for the time he has been required to serve illegally. (Id.

at 3.)

         The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

         (1)   is frivolous, malicious, or fails to state a claim upon which relief
         may be granted; or

         (2)     seeks monetary relief from a defendant who is immune from such
         relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

         In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal,

556 U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-

57 (2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). “Accepting

all well-pleaded allegations in the complaint as true, the Court ‘consider[s] the factual

allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S.

at 681). “[P]leadings that . . . are no more than conclusions, are not entitled to the

assumption of truth. While legal conclusions can provide the framework of a complaint,

                                              2
they must be supported by factual allegations.”         Iqbal, 556 U.S. at 679; see also

Twombly, 550 U.S. at 555 n.3 (“Rule 8(a)(2) still requires a ‘showing,’ rather than a

blanket assertion, of entitlement to relief.      Without some factual allegation in the

complaint, it is hard to see how a claimant could satisfy the requirement of providing not

only ‘fair notice’ of the nature of the claim, but also ‘grounds’ on which the claim

rests.”).

        “A complaint can be frivolous either factually or legally.” Hill, 630 F.3d at 470

(citing Neitzke v. Williams, 490 U.S. 319, 325 (1989)). “Any complaint that is legally

frivolous would ipso facto fail to state a claim upon which relief can be granted.” Id.

(citing Neitzke, 490 U.S. at 328-29).

               Whether a complaint is factually frivolous under §§ 1915A(b)(1) and
        1915(e)(2)(B)(i) is a separate issue from whether it fails to state a claim for
        relief. Statutes allowing a complaint to be dismissed as frivolous give
        judges not only the authority to dismiss a claim based on an indisputably
        meritless legal theory, but also the unusual power to pierce the veil of the
        complaint=s factual allegations and dismiss those claims whose factual
        contentions are clearly baseless. Unlike a dismissal for failure to state a
        claim, where a judge must accept all factual allegations as true, a judge
        does not have to accept Afantastic or delusional@ factual allegations as true
        in prisoner complaints that are reviewed for frivolousness.

Id. at 471 (citations and internal quotation marks omitted).

        “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.


                                              3
App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))); Payne v. Sec’y of Treas.,

73 F. App’x 836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint

pursuant to Fed. R. Civ. P. 8(a)(2) and stating, “[n]either this court nor the district court is

required to create Payne=s claim for her”); cf. Pliler v. Ford, 542 U.S. 225, 231 (2004)

(“District judges have no obligation to act as counsel or paralegal to pro se litigants.”);

Young Bok Song v. Gipson, 423 F. App’x 506, 510 (6th Cir. 2011) (“[W]e decline to

affirmatively require courts to ferret out the strongest cause of action on behalf of pro se

litigants. Not only would that duty be overly burdensome, it would transform the courts

from neutral arbiters of disputes into advocates for a particular party. While courts are

properly charged with protecting the rights of all who come before it, that responsibility

does not encompass advising litigants as to what legal theories they should pursue.”).

       Long’s complaint is filed pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be
       liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress, except that in any action brought against a judicial
       officer for an act or omission taken in such officer=s judicial capacity,
       injunctive relief shall not be granted unless a declaratory decree was
       violated or declaratory relief was unavailable. For the purposes of this
       section, any Act of Congress applicable exclusively to the District of
       Columbia shall be considered to be a statute of the District of Columbia.


                                               4
To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144,

150 (1970).

       The complaint contains no factual allegations against Defendant Fischer setting

out what specific role she played in any miscalculation of Long’s sentence. He states

only that he brought the situation to “their” attention. When a complaint fails to allege

any action by a Defendant, it necessarily fails to “state a claim for relief that is plausible

on its face.” Twombly, 550 U.S. at 570.

       Long also has no claim against Defendant Reid. It is well settled that judges, in

the performance of their judicial functions, are absolutely immune from civil liability.

Mireles v. Waco, 502 U.S. 9, 9-10 (1991); Stump v. Sparkman, 435 U.S. 349, 363 (1978);

Bright v. Gallia Cnty., Ohio, 753 F.3d 639, 648-49 (6th Cir. 2014); Leech v. DeWeese,

689 F.3d 538, 542 (6th Cir. 2012). Whether a judge or other official is entitled to

absolute immunity in a given case turns on a “functional” analysis. Harlow v. Fitzgerald,

457 U.S. 800, 810-11 (1982). The “touchstone” for applicability of absolute judicial

immunity is “performance of the function of resolving disputes between parties, or of

authoritatively adjudicating private rights.” Antoine v. Byers & Anderson, Inc., 508 U.S.

429, 435-36 (1993). In this case, Long alleges that Reid denied him a bond on his new

charge. Long also presumably alleges that Reid imposed and/or calculated a sentence

that was illegal or erroneous. The grant or denial of bond and sentencing are actions that



                                              5
fall squarely within the scope of Reid’s judicial function; therefore, Long’s claims against

him are barred by judicial immunity.

       When a § 1983 claim is made against a local government such as Haywood

County,1 the Court must analyze two distinct issues: (1) whether the plaintiff’s harm was

caused by a constitutional violation; and (2) if so, whether the municipality or county is

responsible for that violation. Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120

(1992). The second issue is dispositive of Long’s claims against Haywood County.

       A local government “cannot be held liable solely because it employs a

tortfeasorCor, in other words, a municipality cannot be held liable under § 1983 on a

respondeat superior theory.” Monell v. Dep’t. of Soc. Servs., 436 U.S. 658, 691 (1978);

see also Morgan v. Fairfield Cnty., Ohio, 903 F.3d 553, 565 (6th Cir. 2018); Baynes v.

Cleland, 799 F.3d 600, 620 (6th Cir. 2015). A municipality cannot be held responsible

for a constitutional deprivation unless there is a direct causal link between a municipal

policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691-92;

Deaton v. Montgomery Cnty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993). To demonstrate

municipal liability, a plaintiff “must (1) identify the municipal policy or custom, (2)

connect the policy to the municipality, and (3) show that his particular injury was

incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir.

       1
          Any claims that Long may intend to bring against Defendants Fischer and Reid in their
official capacities are also treated as claims against Haywood County. Fischer clearly is a county
employee, and this Court has held that General Sessions Judges also are county employees,
notwithstanding the fact that in Tennessee the Courts of General Sessions are created by state
law. Tucker v. State of Tennessee, No. 05-1046-T/An, 2005 WL 1922561 (W.D. Tenn. Aug. 2,
2005).

                                                6
2003) (citing Garner v. Memphis Police Dep=t, 8 F.3d 358, 364 (6th Cir. 1993)). “[T]he

touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from

acts of employees of the municipality, and thereby make clear that municipal liability is

limited to action for which the municipality is actually responsible.’” City of St. Louis v.

Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469,

479-80 (1986)). The complaint does not allege that Long suffered any injury arising

from an unconstitutional policy or custom of Haywood County.

       To the extent that Long may be asking this Court to intervene in his criminal

proceeding and order him released on bail, the Court cannot do so. Under the Anti-

Injunction Act, 28 U.S.C. § 2283, “[a] court of the United States may not grant an

injunction to stay proceedings in a State court except as expressly authorized by Act of

Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its

judgments.” The Sixth Circuit has explained that “[t]he Act thereby creates ‘an absolute

prohibition against enjoining state court proceedings, unless the injunction falls within

one of three specifically defined exceptions,’ which are set forth in the statutory

language.” Andreano v. City of Westlake, 136 F. App’x 865, 879-80 (6th Cir. 2005)

(quoting Atl. Coast Line R.R. Co. v. Bhd. of Locomotive Eng’rs, 398 U.S. 281, 286

(1970)). Federal injunctions against state criminal proceedings can be issued only “under

extraordinary circumstances where the danger of irreparable loss is both great and

immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971) (internal quotation marks and

citation omitted). The Supreme Court has emphasized that



                                             7
       [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience
       of having to defend against a single criminal prosecution, could not by
       themselves be considered “irreparable” in the special legal sense of that
       term. Instead, the threat to the plaintiff’s federally protected rights must be
       one that cannot be eliminated by his defense against a single criminal
       prosecution.

Id. at 46. Irreparable injury may be found only where the statute under which the

Plaintiff is charged is “flagrantly and patently violative of express constitutional

prohibitions, or where there is a showing of bad faith, harassment, or other unusual

circumstances that would call for equitable relief.” Mitchum v. Foster, 407 U.S. 225, 231

(1972) (internal quotation marks, ellipses and citations omitted). In this case, Plaintiff

does not allege any unusual or extraordinary circumstances that would permit the Court

to become involved in his state-court criminal matter.

       For the foregoing reasons, Long’s complaint is subject to dismissal in its entirety

for failure to state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013)

(per curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some

form of notice and an opportunity to cure the deficiencies in the complaint must be

afforded.”). Leave to amend is not required where a deficiency cannot be cured. Curley

v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that

sua sponte dismissal of a meritless complaint that cannot be salvaged by amendment




                                             8
comports with due process and does not infringe the right of access to the courts.”). In

this case, the Court concludes that leave to amend is not warranted.

      In conclusion, the Court DISMISSES Long’s complaint for failure to state a claim

on which relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Leave to amend is DENIED.

      Pursuant to 28 U.S.C. §1915(a)(3), the Court must also consider whether an appeal

by Long in this case would be taken in good faith. The good faith standard is an

objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962).             The same

considerations that lead the Court to dismiss this case for failure to state a claim also

compel the conclusion that an appeal would not be taken in good faith. Therefore, it is

CERTIFIED, pursuant to 28 U.S.C. §1915(a)(3), that any appeal in this matter by Long

would not be taken in good faith.

      The Court must also address the assessment of the $505 appellate filing fee if

Long nevertheless appeals the dismissal of this case. A certification that an appeal is not

taken in good faith does not affect an indigent prisoner plaintiff’s ability to take

advantage of the installment procedures contained in § 1915(b).           See McGore v.

Wrigglesworth, 114 F.3d 601, 610-11 (6th Cir. 1997), partially overruled on other

grounds by LaFountain, 716 F.3d at 951. McGore sets out specific procedures for

implementing the PLRA, §§ 1915(a)-(b). Therefore, Long is instructed that if he wishes

to take advantage of the installment procedures for paying the appellate filing fee, he

must comply with the procedures set out in the PLRA and McGore by filing an updated



                                            9
in forma pauperis affidavit and a current, certified copy of his inmate trust account for

the six months immediately preceding the filing of the notice of appeal.

      For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Long, this is

the first dismissal of one of his cases as frivolous or for failure to state a claim. This

“strike” shall take effect when judgment is entered. Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

      The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                            10
